Citation Nr: 1701412	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  15-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back injury.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, regardless of the determination reached by the RO in July 2013 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In June 2015 correspondence sent to the Board, the Veteran mentioned that he was still waiting for a hearing.  The Veteran has not otherwise requested a hearing, including in his substantive appeal, his representative has not communicated that the Veteran desires a hearing, and, from the context of the June 2015 correspondence, it appears the Veteran was indicating that he was still awaiting a decision on his claim, rather than a hearing.  However, if the Veteran did intend his June 2015 statement to communicate a desire for a hearing on the underlying claim for service connection, he should contact the RO and formally request one.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pilonidal cyst has been raised by the record, including in a September 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1956 rating decision denied service connection for a back injury.  The Veteran was notified of his appellate rights but did not appeal or submit new and material evidence during the applicable one year appellate period. 

2.  The evidence associated with the claims file subsequent to the May 1956 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonably possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The May 1956 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a back injury was initially denied by the RO in a May 1956 rating decision.  The Veteran was notified of the rating decision and his appellate rights, and he did not appeal or submit any evidence within one year of notice.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the May 1956 rating decision included service treatment records (STRs) and a VA examination report.  The claim was denied because a chronic disability of the back was not established.

The evidence received since the prior final denial includes post-service treatment records, lay statements, and additional VA examination reports.  This evidence is "new" in that it was not before the RO at the time of the May 1956 rating decision.  Some of it is also "material," as it relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the Veteran's claim.  Specifically, some of that evidence, including private treatment records from November 1980 and a July 2013 VA examination report, document a diagnosed low back disability. 

Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement service connection for a back injury has been received, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back injury is reopened.


REMAND

The Veteran asserts that his currently diagnosed low back disability is related to an in-service injury he has described as a fall from the wing of an aircraft he was fueling.  His STRs document treatment, in 1955, for soreness in his lower back and also note that he had recently been hospitalized for three months following a motor vehicle accident.  During a January 1956 VA examination conducted in connection with the Veteran's initial service connection claim, he complained of pain in the small of his back with heavy lifting, bending, and stooping.  The VA examiner diagnosed him with an old injury of the lumbar spine and noted mild residuals.  In July 2013, a VA examiner confirmed that the Veteran currently had a low back disability, citing a 1980 diagnosis of degenerative disc disease and lateral canal stenosis of the lumbosacral spine, status post right-sided laminectomy, but found that his current low back disability was not related to his in-service back complaints.  In support of that opinion, the examiner noted negative in-service x-rays and a "20 year span of silence for back issues between [s]eparation and onset of back symptoms in 1980."  She further stated that the most common cause of lumbar spinal stenosis was age-related changes of the spine.  However, as the VA examiner did not address the Veteran's assertion that he has experienced back pain since service and did not address the 1956 VA examiner's finding that some residuals of an old back injury were present, her opinion is inadequate, and an additional VA examination is needed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Additionally, the Veteran has asserted on multiple occasions during the course of this claim that he received VA treatment in Iowa between 1955 and 2008, and private treatment records from November 1980 include the Veteran's report that he had hurt his back approximately five years prior and had sought VA treatment.  Although VA has sought archived treatment records related to the Veteran's hearing loss and tinnitus and the Veteran has been informed by the VA Release of Information Office in Des Moines, Iowa, that a search of their archives did not bring up his name, it does not appear that VA has formally requested all archived records from all of the VA health care systems the Veteran has identified.  Thus, on remand, the AOJ should make an additional attempt to obtain any archived VA treatment records from the facilities the Veteran has identified. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all available VA treatment records from the Iowa City VA Health Care System, the VA Central Iowa Health Care System, and the Harry S. Truman Memorial Veterans' Hospital dating from 1955 to 2008.  Requests should be made for both archived and electronic records.  If any records are unavailable, issue a formal finding of unavailability outlining the efforts taken to attempt to obtain the records, and notify the Veteran of such.

2.  Then, schedule the Veteran for a VA examination to evaluate his low back disability.  The claims file should be made available to and be reviewed by the examiner prior to providing an opinion.

The examiner should elicit a full history from the Veteran regarding his physical duties in active service.
After a full review of the claims file and examination, the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's in-service hospitalization following a motor vehicle accident and subsequent complaints of back pain; the 1956 VA examiner's finding of mild residuals of a past back injury and the Veteran's reports of pain with heavy lifting, bending, and stooping; the Veteran's assertion that he has continued to experience low back pain since that time; and the significance of the age at which he was diagnosed with degenerative changes in his spine.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


